Citation Nr: 0005278	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-40 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
costochondritis of the left chest wall with myofascial pain 
syndrome, currently evaluated as 20 percent disabling.

2.  Timeliness of the substantive appeal as to the issue of 
entitlement to an earlier effective date for a compensable 
evaluation for recurrent costochondritis of the left chest 
wall with myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served on active duty from August 1979 to 
August 1982, from November 1984 to November 1988, and from 
March to July 1991.  The most recent DD Form 214 lists an 
additional 4 months and 15 days of unverified prior active 
service.

The instant appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Louis, Missouri, which denied a claim for an 
increased rating for costochondritis.  By rating decision 
dated in February 1998 an increased rating, to 10 percent, 
was granted, effective June 8, 1995.  This case was remanded 
by the Board of Veterans' Appeals (Board) in March 1999 for 
further development.  By rating decision dated in July 1999 
another increase, to 20 percent, was granted, effective June 
8, 1995.  Since this claim has not been withdrawn, an 
increased rating above 20 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).

The claim concerning the timeliness of the substantive appeal 
as to the issue of entitlement to an earlier effective date 
for a compensable evaluation for recurrent costochondritis of 
the left chest wall with myofascial pain syndrome is 
discussed in the REMAND section below which follows the ORDER 
in this case.


FINDINGS OF FACT

1.  Service connection was granted for costochondritis with 
recurrent chest pain in an October 1992 rating decision, and 
a 0 percent disability evaluation was assigned.  The veteran 
did not perfect an appeal in connection with that decision 
within the time allowed by law and regulations.

2.  The veteran's service-connected recurrent costochondritis 
of the left chest wall with myofascial pain syndrome is 
currently manifested by complaints of constant, moderate pain 
relieved by heat, Motrin, and rest, with flare-ups one or two 
days a month caused by pulling, lifting, and carrying motions 
of the left arm.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision granting service 
connection for costochondritis with recurrent chest pain with 
assignment of a 0 percent disability evaluation is final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1999).

2.  The criteria for a rating in excess of 20 percent for 
recurrent costochondritis of the left chest wall with 
myofascial pain syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4,45, 4.71a, 
Diagnostic Code 5025 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate these 
claims have been properly developed.  This case has been 
remanded by the Board for further development, and the 
veteran has undergone several VA examinations in connection 
with her claim for benefits.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

Service connection was granted for costochondritis with 
recurrent chest pain in an October 1992 rating decision, and 
a 0 percent disability evaluation was assigned.  The veteran 
did not perfect an appeal in connection with that decision 
within the time allowed by law and regulations.  The 
characterization in the March 1999 Board remand of the issue 
in this case may have suggested that the disability 
evaluation for costochondritis in effect prior to June 8, 
1995, was in appellate status.  However, as the October 1992 
rating decision was final, the Board will not adjudicate the 
disability evaluation for costochondritis in effect prior to 
June 8, 1995, in this decision.  As noted above, the veteran 
has initiated an appeal as to an earlier effective date claim 
which is addressed in the REMAND below.

The Board has reviewed all the evidence of record.  VA 
treatment records dated from 1991 to 1995 show complaints of 
pain in the left anterior chest.  In 1993 the veteran was 
referred to occupational therapy for a strengthening home 
program to relieve symptoms.  An April 1993 record noted that 
her chest pain was described as "occasional discomfort."  A 
December 1995 record noted that she was a substitute teacher, 
a single mother with four children, and a full-time student 
in elementary education.  Treatment records in 1995 show 
complaints assessed as mechanical low back pain with 
myofascial pain.

In January 1998 the veteran underwent a VA examination.  She 
reported off and on left-sided chest pain that worsened with 
pulling, pushing, and lifting with the left arm.  She also 
said her symptoms occasionally worsened with cold weather.  
She said her symptoms were relieved by discontinuing the 
activity which caused the problem.  She had no chest pain or 
shortness of breath with activities like walking or running.  
She denied any pain anywhere else.  It was noted that she had 
undergone physical therapy.  She was working part-time as a 
deaf education teacher and was a full-time student in deaf 
education.  It was noted that her disorder "does not affect 
her daily activities or her occupation."  The only 
medication she took was over-the-counter pain medication.  

There was no evidence of deformity, loose motion, or false 
joint.  There was reproducible tenderness of the left chest 
wall in the area between the fourth and fifth ribs and 
reproducible discomfort upon range of motion of the left arm.  
X-rays of the ribs were normal.  The diagnoses were 
costochondritis and myofascial pain of the chest wall related 
to an injury in service.

Based on the examination results, an increased rating, to 10 
percent, was granted in a February 1998 rating decision.  
Following the Board's March 1999 remand, the veteran was 
asked to provide the RO with information regarding any 
treatment for her service-connected costochondritis since 
December 1995.  The only information she provided was of 
private chiropractic treatment from April 1997 to April 1999.  
These treatment records have been associated with the claims 
folder and show treatment for low back pain and pain between 
the shoulders.  

In June 1999 the veteran underwent another VA examination.  
The examiner noted that the claims folder and the Board 
remand were reviewed in detail.  The veteran reported 
swelling without heat or redness.  Her current treatment 
included physical therapy with Therabands and 800 milligrams 
of Motrin as needed.  Generally, she took zero to three 
tablets of Motrin per day.  She reported trigger point 
injections in the past with the most recent injection in 1992 
or 1993.

The veteran reported constant pain in the left chest wall 
over the third and fourth ribs at a level of five on a one to 
ten pain scale.  She reported one to two flare-ups per month 
which lasted a day or two with pain at a level of ten.  
Flare-ups she reported were caused by various activities 
which she tried to avoid, including: pulling weeds, lifting 
something over her head for prolonged periods, any lifting 
like carrying a baby or groceries or lifting the garage door, 
washing walls, cabinets, or windows, and driving a car 
without power steering.  

The veteran reported that she discontinued her home day care 
center because she could no longer lift children.  Her 
symptoms were alleviated by heat, Motrin, and rest.  She did 
not use any assistive devices like a brace.  There were no 
constitutional symptoms.  Physical examination revealed 
marked tenderness in the left anterior chest wall with no 
redness, erythema, or soft tissue swelling.  Any range of 
motion of the left arm or pressure on the left arm reproduced 
the chest wall discomfort.

The examiner diagnosed costochondritis and myofascial pain 
syndrome of the left anterior chest wall which were secondary 
to an in-service injury.  The examiner noted that the veteran 
had limitation of activities as noted above.  The examiner 
noted that there was no nonservice-connected orthopedic 
disorder.  By rating decision dated in July 1999, the 
veteran's disability evaluation was increased, to 20 percent 
disabling.

The veteran's recurrent costochondritis of the left chest 
wall with myofascial pain syndrome is currently evaluated 
under the provisions of Diagnostic Code 5025 as analogous to 
fibromyalgia.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5025 
(1999). Fibromyalgia is manifested where there is widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  Id.  A twenty percent 
rating under this Diagnostic Code is warranted for symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  Id.  The 
maximum rating under this Diagnostic Code, 40 percent, is 
warranted where the symptoms are constant, or nearly so, and 
refractory to therapy.  Id.  The regulation defines 
"widespread pain" as pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  Note following 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (1999). 

The veteran's recurrent costochondritis of the left chest 
wall with myofascial pain syndrome symptoms primarily affect 
the left chest wall and the left upper extremity.  The VA 
examination in 1998 noted that the veteran reported no other 
pain.  The 1999 VA examination report noted that there was no 
nonservice-connected orthopedic disorder, and the complaints 
focused on the left chest and left arm.
 
The Board does not find that a higher evaluation is warranted 
under Diagnostic Code 5025.  While the veteran reported 
constant pain during the most recent VA examination, the 
medical evidence of record does not indicate that she has 
received regular treatment in recent years for symptomatology 
associated with recurrent costochondritis of the left chest 
wall with myofascial pain syndrome.  Her primary complaints 
in the treatment records developed since 1995 focus on low 
back pain.  Further, the medical evidence indicates that her 
pain is not widespread, as it affects only the left chest and 
is only caused by certain left arm motions.  In addition, the 
evidence does not reveal that the symptoms are refractory to 
therapy.  The medical records show that she has indicated 
that her symptoms improve with physical therapy, Motrin, 
rest, and restriction of certain left arm motions.

The Board notes that the veteran's recurrent costochondritis 
of the left chest wall with myofascial pain syndrome was 
previously rated under Diagnostic Code 5297-5319 as analogous 
to removal of the ribs and impairment of muscle group XIX 
which affects the abdominal wall, lower thorax, spine, and 
downward movements of the arm.  38 C.F.R. §§ 4.71a, 
Diagnostic Code 5297, 4.73, Diagnostic Code 5319 (1999).  
Diagnostic Code 5297-5319 was first applied in the February 
1998 rating decision.

The regulations state that Diagnostic Code 5297 "is not to 
be applied with . . . injuries of pleural cavity."  
38 C.F.R. § 4.71a, Diagnostic Code 5297, Note 1 (1999).  The 
Board does not find that application of this Diagnostic Code 
is warranted as the medical evidence indicates that the 
veteran's disability originated from an injury to the chest 
area.

The Board notes that the provisions of the rating schedule 
governing evaluation of muscle injuries, including Diagnostic 
Code 5319, recently were amended.  See 62 Fed. Reg. 30235-
30240 (June 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that the changes were not intended to 
be substantive.  62 Fed. Reg. 30235-30237.

The Board also notes that it is unclear whether the RO 
adjudicated the veteran's disability based on the old or the 
revised criteria prior to the transfer of the claims file to 
the Board.  However, since Diagnostic Code 5319 and related 
regulations are essentially unchanged by the amendments, the 
Board finds that no prejudice will result to her by way of 
appellate review of the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92.

When laws or regulations change during the pendency of a 
veteran's appeal, the version most favorable to her applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, to ensure 
fairness, it is necessary to consider both sets of 
regulations in evaluating the veteran's disability.  Thus, 
the Board will consider both the old and the new regulations 
in assessing the issue currently before it.  As noted above, 
the pertinent provisions of §§ 4.56 and 4.73, Diagnostic Code 
5319, are substantially the same under both the old and the 
revised criteria. 

Diagnostic Code 5319 reveals that in order to warrant a 
rating in excess of 20 percent, the next higher rating under 
that Diagnostic Code being 30 percent, there must be 
moderately severe injury to muscle group XIX.  38 C.F.R. 
§ 4.73, Diagnostic Code 5319 (1999); 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (1996).  A moderately severe injury of a 
muscle is defined as:

Moderately severe disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.
(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

38 C.F.R. § 4.56(d)(3) (1999).  See also 38 C.F.R. § 4.56(c) 
(1996).  "For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement."  38 C.F.R. 
§ 4.56(c) (1999).

The Board does not find that the criteria for a 30 percent 
evaluation under either the old or the amended Diagnostic 
Code 5319 are met.  The veteran's history does not show that 
she is unable to keep up with work requirements.  While she 
has indicated that she no longer can work as a day care 
provider due to her disability, for much of the appeal period 
she was a full-time student and a part-time teacher.  The 
evidence also does not show that she has consistently 
complained of cardinal signs and symptoms of muscle 
disability.  The 1998 VA examination report stated that she 
did not have significant impairment of daily activities or 
her occupation as a result of her disability.

Other Diagnostic Codes which have been considered are 
Diagnostic Code 5020 (synovitis), 5021 (myositis), 5022 
(periostitis), and 5024 (tenosynovitis).  The diseases under 
these Diagnostic Codes are rated on limitation of motion of 
the affected parts.  38 C.F.R. § 4.71a, Note after Diagnostic 
Code 5024 (1999).  The Board notes that there is no specific 
Diagnostic Code which applies to limitation of motion of the 
chest wall.  However, the Board does not find that a rating 
in excess of 20 percent is warranted under any of these 
Diagnostic Codes.  

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, additional evaluation is 
not warranted under these regulations as pain is considered 
in the 20 percent evaluation under Diagnostic Code 5025 for 
the veteran's complaints of functional loss due to pain with 
pulling, lifting, and carrying motions of the left arm.  The 
medical evidence found no deformity or problems with sitting, 
standing, or weight-bearing.  In addition, the VA examiners 
found no swelling.  The Board has considered the veteran's 
reported flare-ups and finds that an increased rating is not 
warranted as the flare-ups lasting only one or two days a 
month and can be avoided by discontinuing motions like 
pulling, lifting, and carrying with the left arm.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96.

Accordingly, a rating in excess of 20 percent for recurrent 
costochondritis of the left chest wall with myofascial pain 
syndrome is not warranted.


ORDER

A claim for an increased rating for recurrent costochondritis 
of the left chest wall with myofascial pain syndrome is 
denied.


REMAND

The veteran contends, in substance, that she is entitled to 
an earlier effective date for a compensable evaluation for 
recurrent costochondritis of the left chest wall with 
myofascial pain syndrome.

It does not appear that a timely substantive appeal as to the 
February 1998 rating action, which assigned the effective 
date for the compensable evaluation on this issue, was ever 
received.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).  An appeal to the Board is initiated by 
filing a notice of disagreement (NOD).  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. §§ 20.200, 20.201 (1999).  Then, after 
a statement of the case (SOC) is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

A substantive appeal can be set forth on a VA Form 9 ("Appeal 
to Board of Veterans' Appeals") or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1999).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1999).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In the present case, it does not appear that the veteran 
filed a timely substantive appeal with regard to the RO's 
February 1998 decision as regards the assignment of the 
effective date for the compensable evaluation for 
costochondritis.  The veteran was notified of this decision 
by supplemental statement of the case (SSOC) dated March 2, 
1998.  The veteran filed an NOD as to the assignment of the 
effective date in March 1998, and an SOC on that issue was 
sent to her on September 21, 1998.  She was notified that the 
matter could not be prepared for appellate consideration 
unless she submitted a substantive appeal, or a request for 
an extension of time for filing a substantive appeal, within 
60 days or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.

The Board notes that the one-year period did not expire until 
March 2, 1999, whereas the 60-day period expired on or about 
November 21, 1998.  Thus, the veteran was required to submit 
a substantive appeal, or a request for an extension of time 
for filing a substantive appeal, by March 2, 1999, the date 
the one-year period expired.  However, no further statements 
or submissions pertaining to the veteran's earlier effective 
date claim were thereafter received by VA within the 
remainder of the one-year period.  The next correspondence 
from the veteran concerning the earlier effective date claim 
was written statement from the veteran's representative to 
the RO dated January 18, 2000, well after the expiration of 
the one-year period.  

The Board notes that where the veteran's substantive appeal 
is found by the Board to be untimely, and the issue of 
timeliness has not yet been addressed by the RO, the proper 
course is for the Board to remand the matter to the RO to 
allow the veteran to submit evidence and argument on the 
question.  See, e.g., Marsh v. West, 11 Vet. App. 468 (1998).  
See also VAOPGCPREC 9-99 (1999).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should readjudicate the issue of 
entitlement to an earlier effective date 
for a compensable evaluation for 
recurrent costochondritis of the left 
chest wall with myofascial pain syndrome, 
to include whether a substantive appeal 
was timely filed.  The veteran and her 
representative should be provided with a 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto, if appropriate.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until she is notified.  She has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 



